Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-20-00554-CV

                KERRVILLE LODGING LLC, D/B/A Econolodge and Jayram LLC,
                                   Appellants

                                                   v.

                           GREAT AMERICAN INSURANCE GROUP,
                                       Appellee

                      From the 198th Judicial District Court, Kerr County, Texas
                                      Trial Court No. 181053B
                              Honorable Rex Emerson, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: February 24, 2021

APPEAL DISMISSED

           A filing fee of $205.00 was due when appellants filed the notice of appeal, but it was not

paid. See TEXAS SUPREME COURT ORDER REGARDING FEES CHARGED IN THE SUPREME COURT, IN

CIVIL CASES IN THE COURTS OF APPEALS, AND BEFORE THE JUDICIAL PANEL ON MULTIDISTRICT

LITIGATION (Misc. Docket No. 159158, Aug. 28, 2015). The clerk of this court notified appellants

of this deficiency in a letter dated November 17, 2020. The fee remains unpaid. Rule 5 of the Texas

Rules of Appellate Procedure provides:
                                                                                       04-20-00554-CV


               A party who is not excused by statute or these rules from paying costs must
       pay—at the time an item is presented for filing—whatever fees are required by
       statute or Supreme Court order. The appellate court may enforce this rule by any
       order that is just.

TEX. R. APP. P. 5.

       The clerk’s record in this appeal was due on November 30, 2020. On January 14, 2021,

this court notified Ms. Dawn Lantz, Kerr County District Clerk, that the clerk’s record was late.

On January 19, 2021, Ms. Tammy Marquart, Deputy District Clerk, filed a Notification of Late

Record stating (1) she had not received a designation of which documents to include in the clerk’s

record and (2) she anticipated the record would be completed upon designation of the record and

payment for the record.

       The reporter’s record was due on November 30, 2020. On January 14, 2021, this court

notified Ms. Paula Beaver, the court reporter responsible for filing the reporter’s record, that

neither the record nor a notification of late record had been filed. On January 19, 2021, Ms. Beaver

filed a notification of late record, stating appellants had not contacted her to tell her what should

be included in the record.

       On January 20, 2021, this court ordered appellants to comply as follows no later than

February 1, 2021:

       1. Either (a) pay the filing fee or (b) provide written proof to this court that they
       are entitled to appeal without paying appellate filing fees. See TEX. R. APP. P. 20.1.
       Appellants were cautioned that if they failed to respond satisfactorily within the
       time ordered, this appeal would be dismissed without further notice. See TEX. R.
       APP. P. 42.3.

       2. Provide written proof to this court that either (a) the clerk’s fee for preparing the
       clerk’s record has been paid or arrangements have been made to pay the clerk’s fee;
       or (b) appellants are entitled to appeal without paying the clerk’s fee. Appellants
       were cautioned that if they failed to respond within the time provided, this appeal
       would be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b) (allowing
       dismissal of appeal for want of prosecution if clerk’s record is not filed due to
       appellant’s fault); see also TEX. R. APP. P. 42.3(c) (allowing dismissal of appeal if
       appellant fails to comply with an order of this court).


                                                 -2-
                                                                                       04-20-00554-CV


       3. Provide written proof to this court that (a) the record has been requested and
       what exhibits, if any, are to be included and (b) either (i) the reporter’s fee has been
       paid or arrangements have been made to pay the reporter’s fee; or (ii) appellants
       are entitled to appeal without paying the reporter’s fee. Appellants were cautioned
       that if they failed to respond within the time provided, this court would only
       consider those issues or points raised in appellants’ brief that do not require a
       reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).

Appellants have not responded; therefore, this appeal is dismissed.

                                                  PER CURIAM




                                                 -3-